Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest an information handling system comprising:
a housing;
a processor disposed in the housing and operable to execute instructions that process information;
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information;
a graphics processor disposed in the housing and interfaced with the processor, the graphics processor operable to process the information to defined visual images for presentation at a display;
a display integrated in the housing and interfaced with the graphics processor, the display operable to present the visual image;
an embedded controller disposed in the housing and interfaced with the processor, the embedded controller operable to coordinate communications of input devices to the processor;
a first infrared time of flight sensor integrated in the housing and interfaced with the processor, the infrared time of flight sensor operable to detect an end user presence proximate the display;
a peripheral external to the housing and interfaced with the processor to interact with the end user and the information, the peripheral integrating a second infrared time of flight sensor; and
a presence detection module stored in non-transient memory and operable when executed on a processor to receive presence detection information from the first and second infrared time of flight sensor and to apply the presence detection information from both the first and second infrared time of flight sensors to determine and end user presence or absence state.
Regarding Claim 10, the prior art does not teach or suggest a method for detecting user presence and absence states at an
information handling system, the method comprising:
monitoring for user presence and absence with an infrared time of flight sensor integrated in the information handling system that detects first presence detection information;
monitoring for user presence and absence with an infrared time of flight sensor integrated in a peripheral external to the information handling system, the infrared time of flight sensor detecting second presence detection information;
communicating the second presence detection information to the information handling system; and
applying both the first and second presence detection information at the information handling system to determine the user presence state and the user absence state.
Regarding Claim 18, the prior art does not teach or suggest A system for user presence detection, the system comprising:
plural infrared time of flight sensors, each infrared time of flight sensor integrated in a peripheral and interfaced with an information handling system; and
non-transitory memory integrated in the information handling system and storing instructions that when executed on a processor:
retrieve presence detection information from the plural infrared time of flight sensors to the processor; and
apply the presence detection from all of the plural infrared time of flight sensors to determine an end user presence and end user absence state.
United States Patent Application Publication 2021/0132769 A1 to Parikh et al. discloses a system where cameras, integrated in displays, are used for presence detection of a user, but does not disclose the above.
United States Patent 10,819,920 B1 to Hamlin et al. discloses a computer where an integrated infrared time-of-flight sensor is used for presence detection of a user, but does not disclose the above.
United States Patent 6,363,098 B2 to Rosener et al. discloses a system where infrared time-of-flight sensors are mounted to the top of a display for presence detection, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636 
02/11/2022